In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00020-CR

EX PARTE ADAM MATTHEW                      §   On Appeal from the 78th District
HAMMOND                                        Court
                                           §
                                               of Wichita County (60015-B*1-2)
                                           §
                                               June 10, 2021
                                           §
                                               Memorandum Opinion by Chief Justice
                                           §   Sudderth

                                           §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth